            Case 7:20-cr-00663-KMK Document 12 Filed 01/05/21 Page 1 of 1
            Case 7:20-cr-00663-KMK Document 13 Filed 01/06/21 Page 1 of 1
                                            U.S. Department of Justice

                                                                United States Attorney
                                                                Southern District ofNew York
                  ME-MO ENDORSED                                United States District Courthouse
                                                                300 Quarropas Street
                                                                White Plains, New York 10601



                                                                January 5, 2021

ByECF

The Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

          Re:     United States v. Sean Dixon, 20-cr-663 (KMK)

Dear Judge Karas:

        The Government respectfully submits this request to exclude time under the Speedy Trial
Act until the initial conference in this matter on January 20, 2021. Time was initially excluded
during the defendant's arraignment on December 22, 2020 until today (January 5, 2021 ). The
Government has produced the bulk of discovery in this case to counsel for the defendant. The
Government is working to produce the rest of discovery to counsel as well to the defendant at the
Westchester County Jail ("WCJ"). Thus, in order to afford time for the Government to produce
discovery-and for counsel to receive and review it-the Government respectfully requests that
time until January 20, 2021 be excluded because the aforementioned purposes are in the interests
of justice. See 18 U.S.C. § 3161(h)(7)(A). Counsel has consented to the exclusion of time until
January 20, 2021.

Granted. Time is excluded until 1/20/21 , in the interests of   Respectfully submitted,
justice, to allow for the production and review of discovery.
The interests of justice outweigh Defendant's and the
public's interest in a speedy trial. See 18 U.S.C. Section      AUDREY STRAUSS
3161 (h)((7)(A).                                                Actin~!'.°d ~ates Attorney
So Ordered.


~~
 1/5/21
                                                        By:
                                                                sf.?:L
                                                                  1va . ogaraJa ·h
                                                                Assistant United States Attorney
                                                                Tel: (914) 993-1918


cc:       Howard Tanner, Esq. (by ECF)
